The motion is referred to the court that rendered the decision on the appeal, [See 252 App. Div. 660, 664.] Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ. Motion for reargument granted, and on reargument the decision of this court handed down on December 30, 1937, is hereby amended to read as follows: Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Opinion by Johnston, J.; Carswell, Adel and Close, JJ., concur; Hagarty, J., dissents and votes to affirm, with memorandum. Order resettled and opinion amended accordingly. Present — Hagarty, Carswell, Johnston, Adel and Close, JJ.